People v Urrego (2016 NY Slip Op 08552)





People v Urrego


2016 NY Slip Op 08552


Decided on December 21, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RUTH C. BALKIN, J.P.
THOMAS A. DICKERSON
HECTOR D. LASALLE
FRANCESCA E. CONNOLLY, JJ.


2015-01282

[*1]People of State of New York, respondent,
vGilberto Urrego, appellant.


Seymour W. James, Jr., New York, NY (Arthur H. Hopkirk of counsel), for appellant.
Michael E. McMahon, District Attorney, Staten Island, NY (Morrie I. Kleinbart and Alexander Fumelli of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from an order of the Supreme Court, Richmond County (Rooney, J.), dated January 23, 2015, which, after a hearing, designated him a level three sex offender pursuant to Correction Law article 6-C.
ORDERED that the order is affirmed, without costs or disbursements.
In this proceeding under the Sex Offender Registration Act (see Correction Law § 168 et seq.), insofar as relevant to this appeal, the Supreme Court assessed the defendant 30 points under risk factor 3 ("Number of Victims"). In determining that the defendant had three victims, the court relied on the defendant's plea of guilty as to one victim and grand jury testimony from two additional victims. We find no basis to overturn the court's determination that the grand jury testimony admitted in this case constituted clear and convincing evidence supporting the assessment of 30 points under risk factor 3 (see People v Carleo, 82 AD3d 1067, 1068; cf. People v Tubbs, 124 AD3d 1094, 1094; see generally People v Mingo, 12 NY3d 563, 572; People v Wells, 138 AD3d 947, 950). Accordingly, the court properly designated the defendant a level three sex offender.
BALKIN, J.P., DICKERSON, LASALLE and CONNOLLY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court